ITEMID: 001-99391
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF KÖKSAL AND DURDU v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: András Sajó;Françoise Tulkens;Ireneu Cabral Barreto;Kristina Pardalos;Nona Tsotsoria
TEXT: 3. The applicants were born in 1973 and 1965, respectively, and live in Samsun and Ankara.
4. On 17 October 2001 the applicant was discharged from his civil service post following his previous criminal conviction by a martial law court. The conviction had been finalised by the Military Court of Cassation's decision of 11 November 1997.
5. On 4 January 2002 the applicant brought an action before the Samsun Administrative Court to annul the discharge order.
6. On 5 June 2002 the Samsun Administrative Court rejected the applicant's request.
7. On 7 February 2005 the Supreme Administrative Court upheld the judgment of the Samsun Administrative Court. The written opinions of the public prosecutor and of the judge rapporteur (“tetkik hakimi”) concerning his appeal request were not communicated to the applicant.
8. On 31 December 2007 the Supreme Administrative Court dismissed the applicant's request for rectification of its previous decision.
9. On 11 January 2002 the applicant was discharged from his civil service post after a disciplinary decision. Criminal proceedings were also commenced against the applicant on the same grounds as those which had led to his discharge.
10. On 15 March 2002 the applicant brought an action before the Ankara Administrative Court to annul the discharge order.
11. On 25 June 2002 the Ankara Assize Court acquitted the applicant of the offences with which he had been charged. On 22 March 2004 the Court of Cassation upheld the applicant's acquittal.
12. In the meantime, on 31 March 2003 the Ankara Administrative Court refused the applicant's request to annul the discharge order. Relying on Section 131 of the Law on Civil Servants (Law no. 657), the administrative court held that the applicant's acquittal of the criminal charges did not absolve him from the disciplinary sanction.
13. On 26 April 2005 the Supreme Administrative Court upheld the judgment of the Ankara Administrative Court. The written opinions of the public prosecutor and of the judge rapporteur concerning his appeal request were not communicated to the applicant.
14. On 23 January 2008 the Supreme Administrative Court dismissed the applicant's rectification request. The final decision was served on the applicant on 4 March 2008.
15. A description of the relevant domestic law can be found in the case of Meral v. Turkey (no. 33446/02, §§ 22-26, 27 November 2007).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
